Citation Nr: 1515053	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for acquired psychiatric conditions, to include Posttraumatic Stress Disorder (PTSD). 

2. Entitlement to an initial rating in excess of 20 percent for left-hand (non-dominant) dorso-ulnar sensory cutaneous neuropathy, status post removal of shrapnel fragment, with carpal tunnel syndrome (left hand condition). 

3. Entitlement to an increased rating in excess of 10 percent for residuals of a shrapnel fragment wound (SFW) of the left (non-dominant) hand, wrist and forearm, muscle group IX (left wrist condition).   


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1963 to February 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from three separate rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. In April 2008, the RO issued a rating decision that denied the Veteran's claim for an increased rating for his service-connected left wrist condition. In March 2010, the RO issued another rating decision, which, in pertinent part, granted the Veteran service connection for his left hand condition, with a 20 percent disability rating. Finally, in February 2011, the RO issued another rating decision which, in part, denied the Veteran's claim for an increased rating in excess of 30 percent for his already service-connected PTSD. 

In all three claims the Veteran filed a timely notice of disagreement (NOD) and substantive appeal (VA Form 9), contesting the assigned rating for all three issues. The issues were subsequently merged, and the claims are properly before the Board for appellate review. 

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) on February 5, 2015, at the RO. A transcript of the hearing has been associated with the Veteran's claims file. 

The issues of entitlement to an increased initial rating for a left hand and left wrist conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The evidence of record shows that the Veteran's PTSD has been productive of severe occupational and social impairments, with deficiencies in most areas such as work, mood, thinking and relationships, due to such symptoms as depression, sleep disturbance with nightmares, anxiety, angry outbursts, hypervigilance, suicidal/homicidal ideations, intense auditory/visual hallucinations and isolation.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an increased rating of 70 percent for his acquired psychiatric condition, to include PTSD, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411(DC) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.



Increased Ratings - In General

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability. 38 C.F.R. §§ 4.1, 4.2. When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - PTSD 

The Veteran contends that his PTSD is more severe than his current disability rating of 30 percent. He asserts that he suffers from irritability that leads to angry outburst, severe depression, mood swings, trouble with concentration, sleep disturbance with nightmares, suicidal/homicidal ideations, and auditory/visual hallucinations.  The Board finds that the evidence reveals that the Veteran's service-connected PTSD is manifested by symptoms that amount to social and occupational impairments with deficiencies in areas such as social and familial relationships, work, thinking and mood, that is closer approximated by the criteria for a 70 percent disability rating. Therefore, the claim for an increased rating for PTSD is granted, and the disability rating is increased to 70 percent.    

The Veteran's PTSD is evaluated pursuant to Diagnostic Code 9411. The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula. See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

The newer DSM-V has now been officially released. However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV. The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed. There is a regulation change in the works that would change the regulation to reference "the current version of the DSM." But it is unclear when that proposed change will be published. Regardless, in the meantime the Veterans Benefits Administration (VBA) and Veterans Health Administration (VHA) essentially agreed that their target date for moving to DSM-V was October 1st, coinciding with the beginning of the new fiscal year. It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that one may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships. Id. A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning. Id. A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job). Id. The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned. 

GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations. Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning. Furthermore, the Board need not accept a GAF score as probative. See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Considering the relevant evidence of record, to include, extensive VA psychiatric treatment records, lay statements, and a VA Compensation and Pension (C&P) examination, the current severity level of the Veteran's PTSD warrants a rating of 70 percent. See 38 C.F.R. § 4.130, DC 4911. The evidence shows that the Veteran's PTSD causes both occupational and social impairments, with severe symptoms such as daily hallucinations, sleep disturbance, suicidal/homicidal ideations, hypervigilance and depression. The Board finds that these symptoms causes severe deficiencies in the Veteran's social and familial life, as well as at work and overall thinking and mood. The evidence reveals that the Veteran's daily life is largely devoid of social situations other than his relationship with his wife. Therefore, the Board finds that resolving the benefit of the doubt in favor of the Veteran, the evidence warrants a finding of a higher rating of 70 percent disabling, and the Veteran's claim for increased rating is granted. 

During the pendency of the Veteran's claim, the Veteran was afforded a VA C&P psychiatric examination in January 2011, to assess the current nature and severity of the Veteran's service-connected PTSD. During the examination the Veteran reported that he suffered from increased irritability, with some angry outbursts, some disorientation/dissociation, hypervigilance, problems with concentration, hallucinations, and sleep disturbance. The Veteran noted that, on a daily basis, he would re-experience his in-service stressor of an ambush while he was deployed overseas. Additionally, he would have vivid dreams of those events that would cause him to "thrash" in bed and wake up several times in the middle of the night. Finally, the Veteran reported that he would sometimes dissociate with reality, and not realize where he actually was and, when he came to, he would have no recollection of where he was or how he got there. He mentions that this has happened while he was driving. 

On examination, the January 2011 examiner noted that the Veteran had problem with impulse control, and would get angry fairly easily. The examiner further noted that the Veteran had severe deficiencies with his concentration and memory. The Veteran, however, was noted to have no suicidal/homicidal ideations, and was noted to have good personal hygiene and appropriately dressed. The examiner, provided the Veteran with an Axis I diagnosis of PTSD, and a GAF score of 65, concluding that the Veteran only occasional decreases in efficiency and intermittent period of inability to perform work tasks. 

The Board finds that this January 2011 examination is contradictory to the other evidence of record for the time period in assessing the severity of the Veteran's condition. Even within the examination report itself, the Board notes that the examiner noted that the Veteran's condition only offered intermittent/occasional problems with the performance of his job. However, the examiner noted that the Veteran had "significant" problems with concentration and memory, as well as noting the Veteran's short temper, to include confrontations with his boss. Additionally, the examiner noted the Veteran reporting that he would sometimes experience dissociation and disorientation while driving, and not even realize or remember how he drove to his destination. The Board finds that, as the Veteran is employed as a shuttle driver for a local dealership, the latter fact would amount to more than simply an occasional impairment to his ability to perform his job. Likewise, the examiner also described the Veteran's symptoms as "significant" and that they result in "intense" psychological distress, which the Board finds to be indicative a more severe condition than the examiner concluded. 

The Board also notes that a review of the VA psychiatric treatment records, as well as the lay evidence of record, reveals a more severe disability picture regarding the Veteran's PTSD. Turing to the VA treatment records, the Veteran has been receiving VA psychiatric counselling throughout the claims period. The Board finds that these records show, on a consistent basis, that the Veteran suffers from severe social and occupational impairment due to his PTSD, with suicidal and even homicidal ideations. 

The VA treatment records consistently show that the Veteran does not socialize with anyone but his wife, and has very little exposure with anybody but her. The sessions note no contact with other friends or family, and reports that the Veteran is often depressed. Additionally, they note that the Veteran suffers from intense audio and visual hallucinations of his time when he was deployed overseas. The Veteran states that the hallucinations are so vivid that he can hear the mosquitos on the rice patties, and can even smell the gun powder. See VA Psychiatric Treatment Record from April 2, 2010. During an examination in April 2010, a VA examiner noted that the Veteran had extremely sterile response, and was generally in a dysphoric mood. The examiner also noted the Veteran's hyper-arousal, irritability and sleep disturbance with nightmares; the examiner ultimately gave the Veteran a GAF rating of 48. 

Indeed, much of the treatment records during the claims period reveals the Veteran battling extreme depression, disturbed sleep, irritability, and hypervigilance. On multiple occasions, the Veteran has expressed suicidal ideations and bouts of depression, stating that his job is the only reason that he wakes up in the morning, and that he does think about suicide when he is alone. See VA Psychiatric Treatment Record from January 28, 2015; and June 11, 2014. Finally, the records show that the Veteran's anger issues and overall irritability has in fact affected his overall occupation or employment. The VA records show, and the Veteran's statements has noted that the Veteran has had multiple confrontations with his boss at work, and the Veteran has admittedly stated that he would have been fired but for his longtime friendship with the owner of the dealership.  
	
Finally, the Board finds that the Veteran is both competent and credible in reporting his own symptoms of his PTSD. During the Veteran's Board videoconference hearing before the undersigned VLJ in February 2015, the Veteran reported much of the same array of symptoms for his PTSD as confirmed by his VA treatment records. During the hearing the Veteran expressed a sense of isolation, depression and irritability; he states that "everything sets me off." See Board Hearing, February 5, 2015, Pg. 12. He reported that he was not social at all, and that he gets into altercations, albeit not physical, with his boss at work. The Veteran even reported that he even had a hard time coming into the RO's office for the hearing.  The Veteran also explained to the VLJ that he was hypervigilant, and that he kept several guns by his side at nights. He expressed that even the smallest creek would cause him to get up several times a night and check the doors and windows in his home. Id at Pg. 11. 

Most critically, the Veteran confirmed that he not only had suicidal ideation, but also expressed some homicidal thoughts, stating that sometime he would think that it would not bother him if he just took his gun and started shooting people. Id at Pg. 13. The Veteran reported that when he is alone, he would often sit in the corner of his home and that's when he would find himself having some suicidal thoughts. The Board notes that this fact of "sitting in the corner" has been a consistent notion that is expressed throughout his VA psychiatric treatment records, and therefore the Board finds such lay statement as a credible account of his symptoms. 

As noted previously, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals; near-continuous panic or depression; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

The Board finds that the Veteran's total disability picture fulfills those criteria listed above. The Veteran has shown evidence of impaired thinking and judgement, with problems with this irritability, homicidal ideations, and impaired impulse control. The Veteran has shown to also experience constant (daily) intense hallucinations, and a continuous fight with depression and isolation. Evidence of record also reveals suicidal ideations, as well as significant hypervigilance. These symptoms not only cause significant social impairment, but also deficiencies in the Veteran's occupation, where his irritability and anger control would have caused him his job. 

The Board recognizes that the January 2011 VA examination offered a relatively different disability diagnosis of the Veteran's PTSD. However, in balancing that examination along with the VA treatment records and the Veteran's lay statement regarding the symptoms he experiences, noted herein, the Board finds that the evidence is at least in equipoise regarding the severity of the Veteran's condition during the claims period. Consequently, in giving the Veteran's the benefit of the doubt, and the evidence being equipoise, the Board finds that the Veteran PTSD is manifested by symptoms closer approximated by a 70 percent rating. Therefore, the Veteran's claim is granted.

The Board additionally notes that the Veteran's PTSD does not warrant a 100 percent disability rating. The evidence of record does not show his PTSD productive of total social and occupational impairment. Indeed, the Veteran maintains a good relationship with his wife of many years, and retains his job based on his longtime friendship with the owner. The Veteran has also expressed that he sometimes may interact with those customers he shuttles. The Board finds that his ability to interact with others, and the relationship he maintains with his wife, shows that he was not totally socially impaired. Consequently, the preponderance of the evidence is against the finding that the Veteran's PTSD warrants a 100 percent rating. 
 
Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2014). Accordingly, the severity, frequency and kind of symptoms, the Veteran's PTSD manifests are contemplated by the rating criteria. The ratings schedule contemplates the various moods and tendencies of the Veteran, as well as his ability to effectively work and maintain social relationships, and impairments, if any, to judgment and thinking. Moreover, the Court has held that the ratings schedule also contemplates symptoms not explicitly motioned therein. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). The symptoms of the Veteran's service-connected PTSD are adequately compensated in the disability rating assigned and he does not have symptoms associated with PTSD that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

Entitlement to a rating of 70 percent for acquired psychiatric conditions, to include PTSD is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran was afforded a C&P examination for both his left wrist and left hand conditions in February 2008, more than seven years ago. Since then, the Veteran has been afforded no additional VA examinations regarding the nature and severity of these conditions. The Board notes that throughout the claims period, the Veteran has continuously contended, to include in his testimony before the undersigned VLJ, that his left wrist and hand conditions have been deteriorating and increasing in severity, to include increased pain, numbness, and tenderness. Indeed, during the Veteran's February 2015 hearing before the undersigned VLJ, the Veteran reported that he feels constant pain in his left hand and wrist that radiates down to his little finger. See Board Hearing, February 5, 2015, Pg. 7-10. He asserts the pain feels like a knife or a pair of pliers that is constantly squeezing his left hand and wrist. Id. The Veteran further expressed that as a result of these service-connected conditions, he can no long grip things with his left hand. Id. 

Additionally, the Veteran's VA treatment records show that the Veteran, since his only VA examination in February 2008, has undergone several surgeries in his left hand/wrist/forearm for various reasons such as removing shrapnel and carpel tunnel. See VA Treatment Records from November 2008, July 2009, and January 2010. The Board notes, however, that while the Veteran's contemporaneous medical treatment records are associated with the claims file, none of such records contain the objective testing required for the VA to determine the Veteran's present disability condition according to the proper diagnostic codes. 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  As noted above, not only is this last examination remote, but the Veteran has also asserted that his condition has worsened since the previous VA examination. Consequently, the Board finds that, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of entitlement to increased rating for a left hand and left wrist conditions.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. Once the above has been accomplished, the RO should arrange for appropriate VA C&P examinations to ascertain the nature and severity of the Veteran's service-connected left wrist and hand conditions, to include a current diagnosis.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file.  However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise.  

d. As part of the evaluation of the Veteran's orthopedic and musculoskeletal disabilities, the examiner(s) should describe the extent to which the Veteran experiences service-related functional impairments such as weakness, excess fatigability, incoordination, or pain, including pain due to repeated use or flare-ups. The examiner should express such functional losses in terms of additional degrees of limited motion (beyond the loss shown clinically). See DeLuca v. Brown, 8 Vet. App. 202 (1995)

e. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


